Citation Nr: 0031916	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1944 to 
August 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 



FINDING OF FACT

Hearing loss was not manifest in service or within one year 
of separation, and competent evidence linking hearing loss 
disability to service has not been presented.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated 
during active service and sensorineural hearing loss may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss disability was denied in 
an August 1998 rating decision.  The appellant contends that 
his current hearing loss disability is attributable to noise 
exposure he experienced in service when he spent time on 
tanks.  At the time of his separation from service, he was 
detained for an additional day for an evaluation of his ears 
and hearing.  He was told by a doctor that he saw in the 
1970's that his hearing would get worse due to the time he 
spent in the tanks, and his wife was a witness to this.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

Service connection for an organic disease of the nervous 
system is warranted when the disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Additionally, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385 
(2000), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of this appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for service connection for hearing 
loss disability.  The appellant was advised of the evidence 
that would by provided by the RO and the evidence to be 
provided by the appellant.  In May 1998, the RO contacted the 
appellant and asked him to supply medical evidence to support 
his claim.  The Board's September 1999 Remand served as 
notice to the appellant that it was his obligation to submit 
competent evidence that linked his current hearing loss 
disability to service.  

The RO has made every reasonable effort to relevant records 
adequately identified by the appellant.  Service medical 
records were obtained and associated with the claims folder.  
In August 2000, the National Personnel Records Center 
responded that all available medical records had been mailed.  
After reviewing the service medical records, there are no 
references to other records that would give the Board the 
impression that there are additional service medical records 
outstanding.

All identified and relevant medical treatment and examination 
records that are available have been obtained, including 
those from private medical examiners identified by the 
appellant.  The appellant has indicated his belief that the 
records of Dr. H. would link his hearing loss to service.  
The RO attempted to develop the private medical records from 
Dr. H.  In November 1999, his office informed the RO that the 
doctor had retired and that none of his records were 
available.  The appellant was notified in January 2000 that 
these records could not be obtained.  The RO contacted the 
Jefferson County Medical Society and informed the appellant 
in April 2000 that they were not in possession of Dr. H's 
records.  The appellant was reminded that it was his 
responsibility to obtain that evidence.  In October 2000, the 
appellant wrote and notified the RO that he had attempted to 
obtain additional medical evidence to support his claim, but 
was unable to obtain any additional evidence.  A VA 
examination was conducted in June 1998 and a copy of the 
report associated with the file.  The Board finds that 
further action to develop any of the aforementioned records 
would be futile, and that there is no outstanding evidence 
that would tend to substantiate the appellant's claim.

Once the duty to assist has been met, the Board proceeds to a 
merits determination.  At this time, the weight and 
credibility of the evidence must be assessed.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  However, it is 
necessary for the Board to state the reasons and bases for 
the decision and point to a medical basis to support the 
decision.  

The obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of -the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However in the instant 
case, although fire-related service was indicated, it appears 
that the service medical records are complete.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of the appellant's entry into service in December 
1994, his hearing was tested and was 15/15 in both ears.  At 
separation in August 1945, his hearing was tested and was 
15/15 in both ears.  His Enlisted Record and Report of 
Separation lists his military occupation specialty as guard 
patrolman.

The appellant was seen by Dr. B. in August 1995.  He 
complained that he was hard of hearing and that it appeared 
to be getting worse.  Audiologic testing showed a moderate 
hearing loss with moderate to severe discrimination loss.  
Hearing levels were 33 and 35.  Discrimination was 48 percent 
and 52 percent.

According to a 1998 document, the appellant was seen at the 
Audiology and Hearing Clinic in October 1995.  It was noted 
that a detailed history of his military service was not 
obtained.  He was experiencing a moderate to moderately 
severe sensorineural hearing loss bilaterally.  It could not 
be said whether his hearing loss was directly related to 
military service or not.  Most of the veterans they treated 
who were exposed to any type of artillery did experience some 
degree of hearing loss.

Private medical records from Dr. S. documented the 
appellant's complaint of decreased hearing in December 1997.  
A hearing deficit was diagnosed. 

A VA examination was conducted in June 1998.  The appellant 
reported that he started to develop sensorineural hearing 
loss when he came out of the Army.  He was evaluated within 
days of returning to Birmingham at the end of his military 
service.  He was exposed to large amounts of noise as he 
served in a tank outfit.  Recent evaluation revealed mild to 
severe sloping sensorineural hearing loss bilaterally and the 
appellant was using hearing aids.  Sensorineural hearing loss 
was diagnosed.

The preponderance of the evidence is against the claim for 
service connection for hearing loss disability.  There is 
competent evidence of current hearing loss disability.  
However, no competent examiner has attributed the current 
sensorineural hearing loss to service or within 1 year of 
separation and hearing loss was not shown in service.  The 
only examiner to comment regarding service stated that it 
could not be said whether current hearing loss was related to 
service, although most veterans who were exposed to noise in 
service had hearing loss.  Since this examiner could not make 
any statement relative to this veteran, a statement regarding 
what was the case for most veterans is virtually meaningless.  
In the absence of such a link between the current disability 
and service, service connection is denied.

The Board has considered the appellant's contentions.  Lay 
testimony is competent only when it regards the observable 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant is competent to offer evidence of noise 
exposure, note decreased hearing and note its onset in 
service or at separation from service.  However, his hearing 
was evaluated at separation and was normal.  See Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992), establishing that 
15/15 is normal.  The Board affords more probative value to 
the normal findings recorded in his separation examination 
report, as this was conducted by competent medical 
personnel.  Furthermore, there is a large span of time 
between service and the date when he alleged he first sought 
treatment in the 1970's.  Although he alleges he was 
evaluated immediately after service, these records could not 
be obtained, and the appellant as a lay person lacks the 
medical training and expertise to offer competent testimony 
as to what that evaluation might have revealed.  Therefore, 
the Board is faced with competent evidence of noise exposure 
in service, but competent evidence of normal hearing at 
separation.  The more probative finding is that of the 
inservice examiners that there was no hearing loss at 
separation.

His contentions that his current hearing loss disability is 
attributable to inservice noise exposure is not competent, 
as he has not demonstrated medical expertise in this area.  
The Board has considered his statement that a doctor has 
told him that his hearing loss disability was attributable 
to noise exposure in service.  Any statement of the 
appellant as to what a doctor told him is insufficient to 
establish a medical diagnosis.  The connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997).  Lastly, there has been no allegation 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) do not assist the veteran.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for hearing loss disability is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


